OFFICEOFTHEATTORNEY            GENERALOFTEXAS
                                      AUSTIN
  GROVERSELLERS
  ATTORNEI
         GCNERAL




   norable H, D. Dodgen, ?heOUtite        %OrOtWr
$em,
batin,
       nab a oyster Commlsslon
         Texas

Dea~   Sir:                            Opinion No. C-7262
                                       Rel ~Palidlty of propoawl leasa oon-
                                            traot whereby
                                            Optor  Comba
                                            8ite fat t&e e     on oi e Mar in0

     Thl8 will roknonlmd~e reoript of your
Wherein you requert    the opinion oi thla de
Qt a oertela  propoerb   hare 00
;$oW 18tt.r. lubdtted br the
One to the Teres Oama, Fish t




                                                                 and ia further
                                               oh to oonstruot the sold bullbing,
                                               and Oyster Fund.




the land      upon   whioh the ml11 was loosted.
aon. R. D. GoOgea - Page $2



     Aleo, pr4rfou8 opinion No. O-3100 of thi8 d*partmnAt held #at
ltetuten nuthorllring   the DnpartmeAt oi Pub110 Sat&y of Tore8 to lnatall
on& aperat 8 poll08 redi brOebOe6tIAg 6tetiOA      W4T6 bsOe6 8AOugh to
mthoriza the urohe64 at lenb upon WhIoh to lstabllnh the atetion.
That OQiAiOA qU0EthT'-0 rom t-se     of Terre11 t, Sc*r'ks,104 Tar. 191,
1)s 3.W. s19, in VhIOh th4 Supr4me CoiiFGTdr

           “Yhenovot 8 powor I8 glvon br statute, everything
     neoonnary to make it *tt*otuel orrequinite to attain t&4
     end I8 implied. It 16 a woll-e6tablIeh4d prlnolpln t&et
     stntutns oonteining granta of powar ‘arm to be 04n6tru06
     60 66 to Inolude the cruthorltrto do 411 thIAg6 nnoeeaary
     to rooomplleh the objoot of the gr4At. The grant of la
     expreen powor oerrlee rith It by Aeo46eary  ImplIoetIoA
     lv*ry other power A800666rlAd  ~ proper to t&o 4X4OUtIOA
     of the power lx~r4eely grantd.    %4r4 thn lew oo6tm4~de
     naything to b4 iloA4,it authorIe48 thr paHoraa~o4 of
     rshntevnrm*y bn A604aBaFr ror lx*outIng It8 OOlml6nd8.~
     Since the aoquIeItloA of lend In A448884ry In order to oerry
out the lxeoutisn    of the  pmnr  grQnt8d to the fhml.86lan to b~lld l
Yerlne laborstory GulldIng, thoAth4 only r4meIAlng qu4etIoA 18 how
luoh 4oquI6itlon any b4 mad.. wOenaraUy epe&lng, the State he4
the sam right8 end powers In mepeot o? proparty 88 an IndIvIdual.
It may 6oouirr    real or pornoaal propertf by oontnyanoa, wIl1 or
Otherwfnn, aAd hold or diBp060 of t&4 QFOp4rtf     hT eppSj,It.,tO8Af
Purpo64 68 the ntstn    e666  fit.4 (38 Ter.Sur.836)
     IA our oplnioh, the~wfore, the Con6&8i;fOG,I'?th4 4besAoe of
oonntitutional or lt*tutory r*strIotIoAe, would hev4 the name right
to aoquire land for t&o herstoiolu m4ntione4 purpose bf 14a64
oontmot an by purehaea, boaatioa,     64rieo. or other m4nn8, proVi64d
that t&n Co~~&nnior has found that the aoqulnitlon OS partloular
lend by a leasr oontraot Ir reanonablr    neorre6rp to the 4rroution
Of the power granted luoh Com~IeeIon to OOA6trUOt 4 EarIn Laboratory
WlildIix&
     IA re&rd to 14aa4 ooAtraot6, howor*r, th4 Stat4 Couetibutlon
ProhIbItn the oreatlon of lA.pdebt by or 011 behalf Of the stat8
(Sso.&9,Art 3), laU f'urthrrprovide6 thbrtno 8pproprIatIOA of
money mey be made Zor a longor term then t*o r~ar8 (Coo.6 of kt.8).



Uiortakan to aoquira u!d pay rcmbl   tar-o4rtaIA ioal property to
br ueea an a Hotioml cuard nmrorf. Jostle6 Orite helb IA hi8
OPinion that no lxprenn euthorlty wInto   for luoh oantraot, but
lmPli*d authority did nxlet to rrnt or 10888 propmty f4r lrnorle6
for the term of th4 lpproprletlon lot. H4 held that the iIn+J44r
4Oatreot wae rold, eFoo4 it bound tha Steto to pa7 r4otale aftar
a4 4Ad of the bIonnia1 epproptintion to the AdfUtaAt C*A*ral.
Hon. I?.0. Godgsn - ?a@                   iJ

     The oese of Texee Wet~onel Guard hxmory Bmrd 'I.YoGraw
(Sup.Ct.), 126 S, W. (24) 627, 4184 Imolv44 lease aontraote,
the oourt upholding Art. 5890b, aUthWi6iAg the &u6mry Board t4
enter into bInnni81 i8488 oontraotn. fustIse cl?Itn,iA b1*04nt-
Ing from the mujadty on other matters, maid;

          "Ii I properly iAtBTpr6t the Op;ll$QAOi the majority,
     It hold8 that thin law does not attempt t4 aut&orIA@ 14eg4
     OOAtraOt6 With t&B 6tet4, BxO@pt rOX t-MOy‘,arBat I 1;h@,
     I agree with t&I8 hoMIA&*
     fn    vi6w     of     tih6   BbOvO    ait@&   Oas68,   it   18   &6   op;~on   Of   t&in
department           prop46ed ~eeee ooatraot invol~~g
                  that     the                          e~u$~  r@ntal
pwwata    at &l&J  for 8 thirty--gear term 16 tavelf6, BIAOB It 6ic
oe@da th6  CoMtitutiQn61 r@BtrIOtiOA   that no apptopriat;on of money
aMy be ma64 for a longer toam than two y4arr.
      It   18   44x      further       opi~~iQn, &oW6+8~, that If th4 pr4s@At 14664
OQA**Ot     *@I’6     $0    pl’oVfd4      that the tot81 OOA6f64rOtf4A im            th4   1gesn
be paid in 8 lumu 6~6 prior to the expiretlon of the pX46OAt
bl*naiol                                  t&on luoh leas4
         eppr4prIatlon to the C~AAAI~BIOA,.               0ontreot
rOti not bc obJ4otIonnble OA t&n grounds 2-4IeedIn the oattoof
Fort ':brthCltilrt m
--                      T. GhepAeti (supra).

      A rurthrr requIr4ment to tJi4validity of 6Uoh 14864 64Atreat
IS aub6tantlal oomplIenoe by the Aren6ee  County ?brfgetloa DIetrIot
No. One with tha protieIona of Sub-eao (01 of Article 8247b, V. A.
C.S. * w2Ioh re6d6 am followat

             %mh     R6+I~atioa     lX6trIot   may sell or 14864 ell
     or any part of any surplus lends owned by It, whether
     seid 18nd6 be eoquIre(iby gift, purohsaa or in esttle-
     Aunt of anp lfti.getIon,ooatro+4r6y, ar oleti in b&ali
     Of the dintriOt, or ‘IA &A]rOther IMiAA8r,prOVide6 SUOh
     lends are not n64essary to ba Us46 by suoh 8iBVigetiOA
     DIntrIot IA oonnsotlon with th4 d4Y614pm4nt Of suoh IUIVi-
     gation projeot, and prorlded Surtherthet much 8414 or
     leeee shell b4 med8d.u the smne4E prodded in this Sub-
     seation. D4roA4 &fag              nuoh  8alC or 14a84, the Ravigatloa
     and Canal ComuIeslon shall oeuae to be publIshed In som*
     n4wepep6x or general 0IrouletIon WithfA said XavIgatIon
     Dintriot, at leaat onoo prr week for a period              ot   tea deY6
     me.     preoeding     the @XBOUtiOQ or eu0h ilend, ocmtreot        f4r
     male, OT leae4,        a   notloo   nqueatIAg  bIti, on  euoh  14%
     v&I4h notloo shall aoatrin the lpprOtiA@t@ aslakmtQf 1aAd
     off4r44 for sale 4A 14868, the general            1008tfOA    th@r4Of,   th0
     tb      an& ;lgoe when auoh bide shell b4 Op@a@d and WOvI~~~
     that 484h bib 6hall k loaompeni@Q by 4 46rtIf~6~ aA*4k,
     b&      mft,      ~Bhf~r'B cheek or blbbor~e bond, With *
     r@npo~ible        BUXOtJ, 4~ SUrBtf48, @aoh ia an aJa4ud *we1
     to th@ bib for 6UOh 1RAd Or 'for SU4h l@es@, to ~*rqAt**
     t&et gush bl.dderwill perform the t@nn* Of hI* bIddv
Hon. H. D.

    After    the publication or meh notide, aa above provided
    the Hw~getLon     end Canal Commlaalon may roll or lease ail
    or MJ pert of auoh land, provided that auoh Bali or loaae
    18 awarded to the high-eat bid&r toT the ame sad ahall
    sator en order in the mlnutoa     or the Retlgetlon end Oenel
    Oommlea1on oonflrmtng moh 8810, whldh order, among other
    thinga, ahall rot forth the tarma thereof, lnoludlng the
    oonridsratlon therator,     and whioh ahall farther provldo
    that   when auoh bidder ociaplls8with thr torma of bla Md,
    the Chelrmen and Soorotary OS the Natlgetlon end Cenal
    Comlralon ahall ereoutr      a dord or lease, as the eeaa
    may bo, la propor fora aad protldlng further that auoh aals
    or lorae shall not k nmdo for a Ire8 sum than lta reeaon-
    rbh narket talus in auoh looalitf at the time end pl800
    or   auah 8818  or leea*."

     Upon the aatlalaotory oonpletion ei the *bore Xatod
raqulruaonta, it la our aplnio~,thatthe afm88ald lel8e OIXI-
treat will bo valid.